Execution Copy



Exhibit 10.2




























SUNTRUST BANKS, INC.


EXECUTIVE SEVERANCE PAY PLAN
































EFFECTIVE April 22, 2014














--------------------------------------------------------------------------------








ARTICLE 1INTRODUCTION    1
ARTICLE 2DEFINITIONS    2
2.1“Affiliate”    2
2.2“AIP”    2
2.3“Base Salary”    2
2.4“Board”    2
2.5“Cause”    2
2.6“Change in Control”    3
2.7“Change in Control Agreement”    4
2.8“Change in Control Termination”    4
2.9“Code”    4
2.10“Committee”    4
2.11“Disability”    4
2.12“Effective Date”    4
2.13“Equivalent Position”    4
2.14“ERISA”    5
2.15“Exchange Act”    5
2.16“Executive”    5
2.17“Executive Leadership Team”    5
2.18“FIP”    5
2.19“Good Reason”    5
2.20“Key Employee”    7
2.21“Key Employee Delay”    8
2.22“Plan”    8
2.23“Plan Administrator”    8
2.24“Plan Year”    8
2.25“Protection Period”    8
2.26“Qualifying Termination”    8
2.27“Separation from Service” or “Separates from Service”    9

i

--------------------------------------------------------------------------------




2.28“Severance Amount”    9
2.29“SunTrust”    9
2.30“Target Bonus Percentage”    9
ARTICLE 3PARTICIPATION    10
3.1Eligible Executives.    10
3.2Revocation of Participation.    10
3.3Termination of Participation.    10
3.4Committee Actions.    10
ARTICLE 4PAYMENT UPON QUALIFYING TERMINATION    11
4.1Eligibility for Benefits.    11
4.2Determination of Severance Amount.    11
4.3Repayment.    11
4.4Manner of Payment.    12
4.5Committee Actions.    12
ARTICLE 5PAYMENT UPON A CHANGE IN CONTROL TERMINATION    13
5.1Eligibility for Benefits.    13
5.2Determination of Severance Amount.    13
5.3Manner of Payment.    13
5.4Termination in Anticipation of Change in Control.    15
5.5Change in Control Agreements/No Duplication of Benefits.    15
5.6Limitation on Payments under Certain Circumstances.    15
ARTICLE 6LIMITATIONS/RELEASE    17
6.1Restrictive Covenant Agreement.    17
6.2Release.    19
6.3Timing of Release.    19
6.4Taxes.    19
6.5No Increase in Other Benefits; No Other Severance Pay.    19
6.6No Severance Pay upon Death or Disability.    20
ARTICLE 7SOURCE OF BENEFITS    21

ii

--------------------------------------------------------------------------------




ARTICLE 8CLAIMS    22
8.1Claims.    22
8.2No Estoppel of Plan.    22
ARTICLE 9ADMINISTRATION    24
9.1Administration.    24
9.2Discretionary Authority.    24
9.3Designees.    24
9.4Service as Fiduciary.    24
ARTICLE 10INDEMNIFICATION    25
ARTICLE 11AMENDMENT AND TERMINATION    26
11.1Amendment.    26
11.2Termination.    26
11.3Amendment or Termination on or after a Potential Change in Control or a
Change in Control.    26
11.4Compliance with Laws.    26
ARTICLE 12MISCELLANEOUS    27
12.1Spendthrift Clause.    27
12.2Legally Incompetent.    27
12.3Reporting and Disclosure.    27
12.4Plan Not an Employment Contract.    27
12.5Errors and Omissions.    27
12.6Nonvested Benefits.    27
12.7Construction.    28









iii

--------------------------------------------------------------------------------

 
 
 
 






SUNTRUST BANKS, INC.


EXECUTIVE SEVERANCE PAY PLAN


EFFECTIVE AS OF APRIL 22, 2014







iv

--------------------------------------------------------------------------------




ARTICLE 1

INTRODUCTION


SunTrust Banks, Inc. (“SunTrust”) hereby adopts this SunTrust Banks, Inc.
Executive Severance Pay Plan (the “Plan”), effective as of April 22, 2014. The
purpose of the Plan is to provide eligible employees with severance benefits in
the event the employee’s employment is terminated under circumstances as further
set forth herein. The Plan is an unfunded welfare benefit plan for purposes of
ERISA and a severance pay plan within the meaning of United States Department of
Labor Regulation Section 2510.3-2(b). Except for Executives who are parties to
Change in Control Agreements, this Plan supersedes all prior policies and
practices of the Company with respect to severance or separation pay for
Executives whose employment is terminated on or after the Effective Date. An
Executive who is party to a Change in Control Agreement will not be eligible for
benefits under Article 5 until such Change in Control Agreement expires in
accordance with its terms.





v

--------------------------------------------------------------------------------






ARTICLE 2    

DEFINITIONS


When the following terms are used in this Plan with an initial capital letter,
they shall have the meanings set forth opposite those terms in this Article 2.


2.1
“Affiliate” means for any Plan Year any organization that is a member of a
controlled group of businesses within the meaning of Code Sections 414(b), (c)
and (m) of which SunTrust is a member and any other entity which is considered
to be a single employer with SunTrust under Code Section 414(o).



2.2
“AIP” means the SunTrust Banks, Inc. Annual Incentive Plan or, if there is any
material change in the terms, operation or administration of such plan following
a Change in Control, any successor to such plan in which the Executive is
eligible to participate and which provides an opportunity for a short-term bonus
for the Executive which is comparable to the opportunity which the Executive had
under such plan before such Change in Control or, if the Executive reasonably
determines that there is no such plan in which the Executive is eligible to
participate but SunTrust or a parent corporation maintains a short term bonus
plan for the benefit of senior executives which provides for such an
opportunity, such other plan as agreed to by the Executive and (1) with respect
to the Chief Executive Officer and the Plan Administrator if the Plan
Administrator is an Executive, the Compensation Committee and (2) with respect
to all other Executives, the Plan Administrator.



2.3
“Base Salary” means the Executive’s highest annual base salary from SunTrust and
any Affiliate which (but for any salary deferral election) is in effect at any
time during the one-year period which ends on the date the Executive’s
employment with SunTrust or an Affiliate terminates under the circumstances
described in Articles 4 and 5.



2.4
“Board” means the Board of Directors of SunTrust.



2.5
“Cause” means:



a.
The willful and continued failure by the Executive to perform satisfactorily the
duties of the Executive’s job;



b.
The Executive is convicted of a felony or has engaged in a dishonest act,
misappropriation of funds, embezzlement, criminal conduct or common law fraud;



c.
The Executive has engaged in a material violation of the SunTrust Code of
Business Conduct and Ethics or the Code of Conduct of a SunTrust Affiliate; or



d.
The Executive has engaged in any willful act that materially damages or
materially prejudices SunTrust or an Affiliate or has engaged in conduct or
activities materially


vi

--------------------------------------------------------------------------------




damaging to the property, business or reputation of SunTrust or an Affiliate;
provided, however,


e.
With respect to the Chief Executive Officer and the Plan Administrator if the
Plan Administrator is an Executive, no such act, omission or event shall be
treated as “Cause” unless (i) the Executive has been provided a detailed,
written statement of the basis for SunTrust’s belief that such act, omission or
event constitutes “Cause” and, if the allegation is under Section 2.5(a), has
had at least a thirty (30) day period to take corrective action and (ii) the
Committee, after the end of such thirty (30) day correction period (if
applicable), determines reasonably and in good faith and by the affirmative vote
of at least two-thirds of the members of the Committee then in office at a
meeting called and held for such purpose that “Cause” does exist.



f.
With respect to all other Executives, no such act, omission or event shall be
treated as “Cause” unless (i) the Executive has been provided a detailed,
written statement of the basis for SunTrust’s belief that such act, omission or
event constitutes “Cause” and, if the allegation is under Section 2.5(a), has
had at least a thirty (30) day period to take corrective action and (ii) the
Plan Administrator, after the end of such thirty (30) day correction period (if
applicable), determines reasonably and in good faith “Cause” does exist.



2.6
“Change in Control” means a change in control of SunTrust of a nature that would
be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Exchange Act as in effect at the time of
such “change in control”, provided that such a change in control shall be deemed
to have occurred at such time as (i) any “person” (as that term is used in
Sections 13(d) and 14(d)(2) of the Exchange Act), is or becomes the beneficial
owner (as defined in Rule 13d-3 under the Exchange Act) directly or indirectly,
of securities representing 20% or more of the combined voting power for election
of directors of the then outstanding securities of SunTrust or any successor of
SunTrust; (ii) during any period of two consecutive years or less, individuals
who at the beginning of such period constitute the Board cease, for any reason,
to constitute at least a majority of the Board, unless the election or
nomination for election of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period; (iii) there is a consummation of any reorganization,
merger, consolidation or share exchange as a result of which the common stock of
SunTrust shall be changed, converted or exchanged into or for securities of
another corporation (other than a merger with a wholly-owned subsidiary of
SunTrust) or any dissolution or liquidation of SunTrust or any sale or the
disposition of 50% or more of the assets or business of SunTrust; or (iv) there
is a consummation of any reorganization, merger, consolidation or share exchange
unless (A) the persons who were the beneficial owners of the outstanding shares
of the common stock of SunTrust immediately before the consummation of such
transaction beneficially own more than 65% of the outstanding shares of the
common stock of the successor or survivor corporation in such transaction
immediately following the consummation of such transaction and (B) the number of
shares of the common stock of such successor or survivor corporation
beneficially owned by the persons described in Section 2.6(iv)(A) immediately
following the consummation of


vii

--------------------------------------------------------------------------------




such transaction is beneficially owned by each such person in substantially the
same proportion that each such person had beneficially owned shares of SunTrust
common stock immediately before the consummation of such transaction, provided
(C) the percentage described in Section 2.6(iv)(A) of the beneficially owned
shares of the successor or survivor corporation and the number described in
Section 2.6 (iv)(B) of the beneficially owned shares of the successor or
survivor corporation shall be determined exclusively by reference to the shares
of the successor or survivor corporation which result from the beneficial
ownership of shares of common stock of SunTrust by the persons described in
Section 2.6(iv)(A) immediately before the consummation of such transaction.


2.7
“Change in Control Agreement” means a change in control agreement by and between
SunTrust and an Executive.



2.8
“Change in Control Termination” means an Executive’s Separation from Service due
to an involuntary termination of employment without Cause or resignation for
Good Reason during an Executive’s Protection Period.



2.9
“Code” means the Internal Revenue Code of 1986, as amended.



2.10
“Committee” means the Compensation Committee of the Board.



2.11
“Disability” means the Executive is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering employees of the Executive’s
employer and, in addition, has begun to receive benefits under SunTrust’s
Long-Term Disability Plan.



2.12
“Effective Date” means the effective date of this Plan, which is April 22, 2014.
The Plan was approved by the Committee on January 9, 2014.



2.13
“Equivalent Position” means a job that will not result in a “material negative
change” to the existing employment relationship of the Executive with SunTrust
or an Affiliate, within the meaning of Treas. Reg. §1.409A-1(n)(2)(i). For
purposes of this definition, a job will not result in a material negative change
to the Executive when compared to his existing employment relationship if such
job meets all of the following requirements:



a.
It does not require significantly more business-related travel on an ongoing
basis than the Executive’s present position. Business-related travel means
travel for or on behalf of the Company or an Affiliate, which requires the
Executive to stay overnight away from the Executive’s residence. Unless the Plan
Administrator announces otherwise, an anticipated increase of 33% or more in
required business-related travel for the new position is treated as significant
provided, however, if the anticipated travel increase for the new position is
three (3) or fewer nights per month, this increase will not be considered
significant, regardless of the percentage increase.


viii

--------------------------------------------------------------------------------






b.
It is at the same location, or at a location requiring an additional commute
(one-way) of no more than 25 additional miles from the Executive’s current
residence to the Executive’s new work location.



c.
It has an annual base salary that is at least 90% of the Executive’s current
annual base salary.



The Plan Administrator may modify the rules and adopt new rules for determining
the comparability of positions. The Plan Administrator has sole and complete
discretion to determine whether a particular job is an Equivalent Position and
the Plan Administrator’s decision shall be binding on all persons, and there is
no right of appeal except as provided in this Plan’s claims procedures.


2.14
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.



2.15
“Exchange Act” means the Securities Exchange Act of 1934, as amended.



2.16
“Executive” means, for purposes of the Plan: (1) members of the Executive
Leadership Team and (2) all other Enterprise Level Executives not included in
(1) above.



2.17
“Executive Leadership Team” means the Chief Executive Officer, all direct
reports to the CEO and such other Enterprise Level Executives as designated by
the CEO.



2.18
“FIP” means a functional incentive plan which provides a short-term bonus or
commissions to certain Executives that are not eligible to participate in the
AIP.



2.19
“Good Reason” means:



a.
Without the Executive’s express written consent, SunTrust or any Affiliate after
a Change in Control but before the end of Executive’s Protection Period:



i.
reduces the Executive’s base salary or opportunity to receive comparable
incentive compensation or bonuses;



ii.
reduces the scope of the Executive’s principal or primary duties,
responsibilities or authority;



iii.
transfers the Executive’s primary work site from the Executive’s primary work
site on the date of such Change in Control or, if the Executive subsequently
consents in writing to such a transfer, from the primary work site which was the
subject of such consent, to a new primary work site which is outside the
“standard metropolitan statistical area” which then includes the Executive’s
then-current primary work site unless such new primary work site is closer to
the Executive’s primary residence than the Executive’s then-current primary work
site; or


ix

--------------------------------------------------------------------------------






iv.
fails to continue to provide to the Executive health and welfare benefits,
deferred compensation and retirement benefits, stock option and restricted stock
grants that are in the aggregate comparable to those provided to the Executive
immediately prior to the Change in Control.



b.
Notwithstanding Section 2.19(a), no such act or omission shall be treated as
“Good Reason” under the Plan unless:



i.
With respect to the Chief Executive Officer and the Plan Administrator if the
Plan Administrator is an Executive, the Executive delivers to the Committee a
detailed, written statement of the basis for the Executive’s belief that such
act or omission constitutes Good Reason, (2) the Executive delivers such
statement before the later of (A) the end of the ninety (90) day period which
starts on the date there is an act or omission which forms the basis for the
Executive’s belief that Good Reason exists or (B) the end of the period mutually
agreed upon for purposes of this Section 2.19(b)(i)(1) in writing by the
Executive and the Chairman of the Committee, (3) the Executive gives the
Committee a thirty (30) day period after the delivery of such statement to cure
the basis for such belief and (4) the Executive actually submits his or her
written resignation to the Committee during the sixty (60) day period which
begins immediately after the end of such thirty (30) day period if the Executive
reasonably and in good faith determines that Good Reason continues to exist
after the end of such thirty (30) day period, or



ii.
With respect to all other Executives, the Executive delivers to the Plan
Administrator a detailed, written statement of the basis for the Executive’s
belief that such act or omission constitutes Good Reason, (2) the Executive
delivers such statement before the end of the ninety (90) day period which
starts on the date there is an act or omission which forms the basis for the
Executive’s belief that Good Reason exists, (3) the Executive gives the Plan
Administrator a thirty (30) day period after the delivery of such statement to
cure the basis for such belief and (4) the Executive actually submits his or her
written resignation to the Plan Administrator during the sixty (60) day period
which begins immediately after the end of such thirty (30) day period if the
Executive reasonably and in good faith determines that Good Reason continues to
exist after the end of such thirty (30) day period, or



iii.
SunTrust states in writing to the Executive that the Executive has the right to
treat such act or omission as Good Reason under the Plan and the Executive
resigns during the sixty (60) day period which starts on the date such statement
is actually delivered to the Executive;



c.
If (1) the Executive gives the Committee or the Plan Administrator the statement
described in Section 2.18(b)(i)(1) or 2.18(b)(ii)(1) before the end of the
thirty


x

--------------------------------------------------------------------------------




(30) day period which immediately follows the end of the Protection Period and
the Executive thereafter resigns within the period described in Section
2.18(b)(i) or 2.18(b)(ii), or (2) SunTrust provides the statement to the
Executive described in Section 2.18(b)(iii) before the end of the thirty
(30) day period which immediately follows the end of the Protection Period and
the Executive thereafter resigns within the period described in Section
2.18(b)(iii); then (3) such resignation shall be treated under this Plan as if
made in the Executive’s Protection Period; and


d.
If the Executive consents in writing to any reduction described in Sections
2.18(a)(i) or 2.18(a)(ii), to any transfer described in Section 2.18(a)(iii) or
to any failure described in Section 2.18(a)(iv) in lieu of exercising the
Executive’s right to resign for Good Reason and delivers such consent to
SunTrust, the date such consent is delivered to SunTrust thereafter shall be
treated under this definition as the date of a Change in Control for purposes of
determining whether the Executive subsequently has Good Reason under this Plan
to resign as a result of any subsequent reduction described in Sections
2.18(a)(i) or 2.18(a)(ii), any subsequent transfer described in Section
2.18(a)(iii) or any subsequent failure described in Section 2.18(a)(iv).



2.20
“Key Employee” means an employee treated as a “specified employee” (as defined
under Code Section 409A(a)(2)(B)(i)) of SunTrust or any Affiliate as of his
Separation from Service if SunTrust or any Affiliate’s common stock is publicly
traded on an established securities market or otherwise (i.e., a key employee
(as defined in Code Section 416(i) without regard to paragraph (5) thereof)).
Key Employees shall be determined in accordance with Code Section 409A using a
December 31 identification date. A listing of Key Employees as of an
identification date shall be effective for the 12-month period beginning on the
April 1 following the identification date.



2.21    “Key Employee Delay” means the period of delay defined in Section
4.4(a).


2.22
“Plan” means this SunTrust Banks, Inc. Executive Severance Pay Plan as set forth
in this document and any related exhibits and attachments and all amendments to
this document and any related exhibits and attachments.



2.23
“Plan Administrator” means an entity (including an Affiliate), a committee or an
individual who is appointed in writing by the Committee to serve as Plan
Administrator for the Plan. If there is no such appointment, SunTrust shall
serve as the Plan Administrator and its administrative duties are carried out
under the direction of SunTrust’s Chief Human Resource Officer.



2.24
“Plan Year” means the calendar year.



2.25
“Protection Period” means the two (2) year period which begins on a Change in
Control.



2.26
“Qualifying Termination” means an Executive’s involuntary Separation from
Service with SunTrust and all Affiliates, other than during an Executive’s
Protection Period, because of a


xi

--------------------------------------------------------------------------------




reduction-in-force (RIF); job elimination; consolidation, merger or divestiture;
or a job evaluation that results in changes to the Executive’s existing position
such that the existing and the new positions are not Equivalent Positions. A
Qualifying Termination does not include a termination of an Executive’s
employment due to any of the following reasons:


a.
An involuntary termination of employment for any reason not listed above;



b.
A voluntary termination of employment by the Executive;



c.
A voluntary transfer to a position within the SunTrust controlled group;



d.
An offer of an Equivalent Position by SunTrust or an Affiliate or a transfer to
an Equivalent Position with SunTrust or an Affiliate;



e.
A demotion, transfer or termination resulting from disciplinary action, poor job
performance or for Cause;



f.
A transfer of employment or job reassignment in connection with a sale of assets
or stock, or a merger, or other means of acquisition or divestiture of any
SunTrust entity or an Affiliate (including but not limited to, an Affiliate, a
Company or a division, unit, subsidiary or other part of SunTrust, a Company or
an Affiliate);



g.
A continuation of employment with a SunTrust entity after it ceases to be part
of the SunTrust controlled group as a result of a corporate transaction;



h.
A transfer of employment or job reassignment to an entity outside the SunTrust
controlled group in connection with an outsourcing, leasing, subcontracting,
secondment, or similar transaction; or



i.
Acceptance of any position with SunTrust or an Affiliate, regardless of whether
such position is an Equivalent Position.



The Plan Administrator has sole and full discretion and is directly responsible
for determining whether an Executive’s Separation from Service is a Qualifying
Termination.


2.27
“Separation from Service” or “Separates from Service” means a “separation from
service” within the meaning of Code Section 409A.



2.28
“Severance Amount” means the applicable lump sum severance payment described in
Section 4.2 and 5.2 herein.



2.29
“SunTrust” means SunTrust Banks, Inc. and any successor to SunTrust.



2.30
“Target Bonus Percentage” means

a.
If an Executive participates in the AIP at the time of his Separation from
Service during the Protection Period, the Target Bonus


xii

--------------------------------------------------------------------------------




Percentage means the target bonus percentage determined under the AIP.


b.
If an Executive was not eligible to participate in the AIP but participates in a
FIP at the time of his Separation from Service during the Protection Period, the
amount described in this Target Bonus Percentage shall mean the average of the
Executive’s payments under the FIP for the three (3) complete Plan Years
immediately preceding Separation from Service expressed as a percent of the
Executive’s Base Salary.



c.
In the event an Executive was not eligible to participate in the AIP or any FIP
at Separation from Service during the Protection Period, the amount described in
this Section 2.29 shall be the average of the Executive’s annual bonus for the
three (3) complete Plan Years immediately preceding Separation from Service
expressed as a percent of the Executive’s Base Salary.

 


ARTICLE 3    

PARTICIPATION


3.1
Eligible Executives. The Executives eligible to participate in the Plan shall be
designated by the Plan Administrator. Executives shall be notified in writing of
their selection to participate in the Plan. Notwithstanding anything to the
contrary, an Executive who is party to Change in Control Agreement will not be
eligible for benefits under Article 5 until such Change in Control Agreement
expires in accordance with its terms.



3.2
Revocation of Participation. The Plan Administrator in its absolute discretion
may revoke an Executive’s right to participate in the Plan at any time except as
set forth in Section 11.1.



3.3
Termination of Participation. An individual’s status as an Executive shall
terminate and the Executive shall cease eligibility for benefits under the Plan
on the earliest to occur of the following events:



a.
The date, prior to a Change in Control, on which the Executive separates from
service with a Company for any reason that is not a Qualifying Termination or
the Executive otherwise loses eligibility status (e.g., transfer to an
ineligible job classification);



b.
The date after a Change in Control on which the Executive separates from Service
due to Termination for Cause or voluntary termination other than for Good
Reason;



c.
The date the Plan Administrator revokes the Executive’s right to participate in
the Plan pursuant to Section 3.2 above; or


xiii

--------------------------------------------------------------------------------






d.
The date on which the Plan terminates or the effective date of a Plan amendment
that excludes the Executive from eligibility.



3.4    Committee Actions. Notwithstanding anything in this Article 3 to the
contrary, any actions with respect to participation or termination of
participation in connection with the Chief Executive Officer or the Plan
Administrator if the Plan Administrator is an Executive, shall be taken by the
Committee.




ARTICLE 4    

PAYMENT UPON QUALIFYING TERMINATION


4.1
Eligibility for Benefits. If an Executive has a Qualifying Termination and
satisfies all of the following requirements through the date of his Qualifying
Termination, SunTrust shall pay or provide to the Executive the payments and
benefits set forth in this Article 4.



a.
The Executive must continue working through the date designated as his
Qualifying Termination date. With the consent of the Plan Administrator, the
Executive’s manager may, in his or her discretion, decide that the Executive has
performed all transitional and other duties required and may release the
Executive early from the obligation to perform further duties through the date
of his scheduled Qualifying Termination.



b.
The Executive must continue to perform all responsibilities assigned to him at a
satisfactory level including maintaining at least a 2 In Balance rating as
determined by the Plan Administrator through his termination date (or his
release date, if earlier).



c.
The Executive must conduct himself in a manner consistent with the high
standards expected of all SunTrust employees and in accordance with the SunTrust
Code of Business Conduct and Ethics.



d.
The Executive must not decline an offer of an Equivalent Position with a
Company, prior to the Executive’s designated Qualifying Termination date, even
if his or her manager has released the Executive earlier than such designated
date.



4.2
Determination of Severance Amount. The Severance Amount payable in accordance
with this Article 4 is an amount equal to the following:



a.
With respect to the Chief Executive Officer, an amount equal to one-hundred and
four (104) weeks of Base Salary.



b.
With respect to the Executive Leadership Team (excluding the Chief Executive
Officer), an amount equal to seventy-eight (78) weeks of Base Salary.



c.
With respect to Other Enterprise Level Executives, an amount equal to fifty-two
(52) weeks of Base Salary.



4.3
Repayment. If an Executive receives a benefit under this Plan and is
subsequently rehired by SunTrust or an Affiliate, the Executive will be required
to repay any severance amount corresponding to the period from the date of
rehire to the end of the period for which the Executive was paid the Severance
Amount.


xiv

--------------------------------------------------------------------------------






4.4
Manner of Payment.



a.
Form and Timing. The Severance Amount described in Section 4.2 shall be paid in
cash to the Executive in a single lump sum sixty (60) days after the Executive’s
Separation from Service. Notwithstanding the foregoing, if the Executive is a
Key Employee, the Severance Amount shall be paid in a lump sum on the first day
of the seventh month following the date on which the Executive Separates from
Service (or, if earlier, the first day of the month after the Executive’s death)
(the period of delay prior to payment shall be referred to hereafter as the “Key
Employee Delay”). During the Key Employee Delay, interest shall accrue on the
Severance Amount at the “prime rate” as reported by SunTrust Bank or its
successor on the date the Executive Separates from Service or, if such rate is
not reported on such date, such rate as so reported on the last business day
before the Executive’s Separation from Service.



b.
Earned but Unpaid Salary, Bonus and Vacation.  SunTrust shall promptly pay the
Executive any earned but unpaid base salary and bonus, shall promptly pay the
Executive for any earned but untaken vacation and shall promptly reimburse the
Executive for any incurred but unreimbursed expenses which are otherwise
reimbursable under SunTrust’s expense reimbursement policy as in effect for
senior executives immediately before the Executive’s employment so terminates.



c.
Other Benefits. Any other employee benefits or incentive compensation plans for
which an Executive is eligible will be provided in accordance with the terms of
the applicable employee benefit or incentive compensation plan. In addition, the
Plan Administrator may offer reasonable outplacement services to any Executive
who is determined to be eligible for severance pay under this Plan, at the level
and for the period determined by the Plan Administrator, to assist the Executive
in his or her new job search. In no event, however, shall expenses related to
such outplacement services be incurred beyond the last day of the second year
following the year in which the Separation from Service occurs and such expenses
must be paid/reimbursed on or before the end of the third year following the
year in which the Separation from Service occurs.



4.5    Committee Actions. Notwithstanding anything in this Article 4 to the
contrary, any actions with respect to participation or termination of
participation in connection with the Chief Executive Officer or the Plan
Administrator if the Plan Administrator is an Executive, shall be taken by the
Committee.

xv

--------------------------------------------------------------------------------






ARTICLE 5    

PAYMENT UPON A CHANGE IN CONTROL TERMINATION


5.1
Eligibility for Benefits. Except as set forth in Section 5.5 below), if an
Executive has a Change in Control Termination, SunTrust shall pay or provide to
the Executive the payments and benefits set forth in this Article 5.



5.2
Determination of Severance Amount. The Severance Amount payable in accordance
with this Article 5 is an amount equal to the following:



a.
With respect to the Chief Executive Officer, an amount equal to one-hundred and
four (104) weeks of Base Salary plus an amount equal to two (2) times the
Executive’s Target Bonus Percentage multiplied by Base Salary.



b.
With respect to the Executive Leadership Team (excluding the Chief Executive
Officer), an amount equal to one-hundred and four (104) weeks of Base Salary
plus an amount equal to two (2) times the Executive’s Target Bonus Percentage
multiplied by Base Salary.



c.
With respect to Other Enterprise Level Executives, an amount equal to fifty-two
(52) weeks of Base Salary plus an amount equal to one (1) times the Executive’s
Target Bonus Percentage multiplied by Base Salary.



5.3
Manner of Payment.



a.
Form and Timing. The Severance Amount described in Section 5.2 shall be paid in
cash to the Executive in a single lump sum sixty (60) days after the Executive’s
Separation from Service. Notwithstanding the foregoing, if the Executive is a
Key Employee, the Severance Amount shall be paid in a lump sum on the first day
of the month following Key Employee Delay. During the Key Employee Delay,
interest shall accrue on the Severance Amount at the “prime rate” as reported by
SunTrust Bank or its successor on the date the Executive Separates from Service
or, if such rate is not reported on such date, such rate as so reported on the
last business day before the Executive’s Separation from Service.



b.
Earned but Unpaid Salary, Bonus and Vacation.  SunTrust shall promptly pay the
Executive any earned but unpaid base salary and bonus, shall promptly pay the
Executive for any earned but untaken vacation and shall promptly reimburse the
Executive for any incurred but unreimbursed expenses which are otherwise
reimbursable under SunTrust’s expense reimbursement policy as in effect for
senior executives immediately before the Executive’s termination of employment.



c.
Other Benefits.


xvi

--------------------------------------------------------------------------------






i.
Stock Options.  Notwithstanding the terms of any plan or agreement under which
an option was granted, each outstanding stock option granted to the Executive by
SunTrust shall immediately become fully vested and exercisable on the date of
the Executive’s termination of employment. For purposes of determining when the
Executive’s right to exercise each such option expires, the Executive shall be
deemed to continue to be employed by SunTrust for the number of weeks of Base
Salary the Executive is eligible to receive under Section 5.2; provided,
however, in no event shall the Executive’s right to exercise the option extend
beyond the earlier of (i) the latest date upon which the option could have
expired by its original terms under any circumstances; or (ii) the tenth
(10th) anniversary of the original date of grant.



ii.
Restricted Stock and Restricted Stock Units.  Restrictions on any outstanding
restricted stock grants or restricted stock unit awards, if any, to the
Executive by SunTrust shall immediately expire and the Executive’s right to such
stock or stock units shall be non-forfeitable in accordance with the Change in
Control provisions of the agreement under which such grants or awards were made.



iii.
Performance Stock and Performance Stock Units. Outstanding performance stock
grants or performance stock unit awards, if any, to the Executive by SunTrust
shall vest in accordance with the Change in Control provisions of the agreement
under which such grants or awards were made.



iv.
Bonus Award.  Payments under this Section 5.3(c)(iv) shall reduce any amounts
otherwise payable pursuant to the terms of the AIP or FIP, as applicable, at the
end of the calendar year in which the Executive terminates employment.
Notwithstanding anything herein to the contrary, any portion of the amounts set
forth below that have been elected or scheduled to be deferred and credited
under the SunTrust Banks, Inc. Deferred Compensation Plan or any other
nonqualified plan maintained by SunTrust or an Affiliate shall not be paid under
this Section 5.3(c)(iv).



(A)
AIP.  If the Executive participates in the AIP, SunTrust shall pay the Executive
sixty (60) days after the Executive’s Separation from Service, a portion of the
Executive’s target bonus or, if greater, the Executive’s projected bonus under
the AIP for the calendar year in which the Executive’s employment terminates,
where  the Executive’s projected bonus shall be no less than the bonus which
would have been projected under the AIP on the date of the Change in Control,
and  such portion shall be determined by multiplying such target bonus or, if
greater, such projected bonus by a fraction, the numerator of which shall be the
number of days the Executive is


xvii

--------------------------------------------------------------------------------




employed in such calendar year and the denominator of which shall be the number
of days in such calendar year.


(B)
FIP.  If the Executive was not eligible to participate in the AIP, but
participates in a FIP, SunTrust shall pay the Executive sixty (60) days after
the Executive’s Separation From Service an amount equal to the average of the
Executive’s payments under the FIP for the three (3) complete Plan Years
immediately preceding Separation from Service, multiplied by a fraction, the
numerator of which shall be the number of days the Executive is employed in such
calendar year and the denominator of which shall be the number of days in such
calendar year.



5.4
Termination in Anticipation of Change in Control.  The Executive shall be
treated under Section 5.1 as if the Executive’s employment had been terminated
without Cause or the Executive had resigned for Good Reason during the
Executive’s Protection Period if (1)(A) the Executive’s employment is terminated
by SunTrust or an Affiliate without Cause on or after the date the shareholders
of SunTrust approve any transaction described in Section 2.6(iii) or Section
2.6(iv) but before the Change in Control which results from such approval, or
(B) the Executive resigns for Good Reason on or after the date the shareholders
of SunTrust approve any transaction described in Section 2.6(iii) or Section
2.6(iv) but before the Change in Control which results from such approval; and
(2) there is a Change in Control which results from such shareholder approval.
The Executive shall receive the Severance Amount described in Section 5.2 in a
single lump sum following the later of: (x) the Executive’s Separation from
Service (with payment in accordance with Section 5.3(a), or (y) the date of the
Change in Control. If the date of the Change in Control is the later event,
payment shall be treated as made upon the lapse of a substantial risk of
forfeiture under Treas. Reg. § 1.409A-3(i)(1)(i) and treated as paid on the date
of such Change in Control.



5.5
Change in Control Agreements/No Duplication of Benefits. An Executive who is a
party to a Change in Control Agreement shall not be eligible for any Severance
Amount or other benefits or payments under this Article 5 until the Change in
Control Agreement expires in accordance with its terms.



5.6
Limitation on Payments under Certain Circumstances. If SunTrust or SunTrust’s
independent accountants determine that any payments and benefits called for
under this Plan, solely because of a Change in Control, together with any other
payments and benefits made available to the Executive by SunTrust or an
Affiliate (each, a “Payment”) will result in any portion of such Payments being
subject to an excise tax under Code Section 4999 or any like or successor
section thereto (the “Excise Tax”), then the Payments shall be reduced (but not
below zero) so that the amount of the Payments (after reduction) shall be one
dollar ($1.00) less than the amount which would cause the Payments to be subject
to the Excise Tax (the “Reduced Amount”); provided that such Payments shall not
be reduced if, without such reduction, the


xviii

--------------------------------------------------------------------------------




Executive would receive and retain, on a net after-tax basis (taking into
account all applicable taxes payable by Executive, including any Excise Tax), an
amount of the Payments which is greater than the amount, on a net after-tax
basis, that the Executive would be entitled to retain upon receipt of the
Reduced Amount.


To the extent a reduction is required under this Section 5.6, SunTrust shall
reduce or eliminate the Payments in accordance with this Section 5.6 and in a
manner consistent with the requirements of Code Section 409A. Any reduction in
Payments shall occur first with respect to amounts that are not subject to Code
Section 409A in the following order: (a) reduction of cash payments, beginning
with payments scheduled for the latest distribution date; (b) reduction of
vesting acceleration of equity awards; and (c) reduction of other benefits paid
or provided to the Executive. If, after the reduction to zero of the amounts
described above, further reductions are required under this Section 5.6,
SunTrust shall reduce all Payments subject to Code Section 409A on a pro rata
basis (but not below zero). This Section 5.6 shall take precedence over the
provisions of any other plan, arrangement or agreement governing the Executive’s
rights and entitlements to any payments or benefits.


Any determination under this Section 5.6 by SunTrust or SunTrust’s independent
accountants shall be made at SunTrust’s expense and in accordance with Code
Section 280G and any applicable related regulations (whether proposed, temporary
or final) and any related Internal Revenue Service rulings and any related case
law.



xix

--------------------------------------------------------------------------------






ARTICLE 6    

LIMITATIONS/RELEASE


6.1
Restrictive Covenant Agreement. As a condition of becoming a participant and
receiving any payments or benefits under the Plan, each Executive will be
required to provide a written acknowledgement of his participation in the Plan
and shall be subject to the covenants described in this Section 6.1.



a.
No Solicitation of Customers or Clients.  The Executive shall not during the
Restricted Period, directly or indirectly, for himself or on behalf of any
Business Entity other than SunTrust or an Affiliate, solicit or attempt to
solicit any Customer for the purpose of marketing, providing, servicing, or
selling, any product or service then marketed, provided, serviced, or sold by
SunTrust or any Affiliate in any line of business in connection with which
Executive had Material Contact with such Customer. Nothing contained in this
Section 6.1(a) will prohibit public advertising or public solicitations (such as
television advertisements directed to the general public) of Customers,
potential customers or clients of SunTrust or any Affiliate in general so long
as the advertising and solicitations are not specifically directed to Customers,
potential customers or clients of SunTrust or any Affiliate.



b.
Anti-pirating of Employees. Absent the Plan Administrator’s written consent, an
Executive will not during the Restricted Period solicit to employ on the
Executive’s own behalf or on behalf of any other person, firm or corporation,
any person who was employed by SunTrust or an Affiliate during the term of the
Executive’s employment by SunTrust or an Affiliate (whether or not such employee
would commit a breach of contract), and who has not ceased to be employed by
SunTrust or an Affiliate for a period of at least one (1) year. Nothing
contained in this Section 3 will prohibit public advertising or public
solicitations (such as want-ads directed to the general public) of any person
employed during such period by SunTrust or an Affiliate in general so long as
the advertising and solicitations are not specifically directed to any employee
or former employee of SunTrust or an Affiliate.



c.
Trade Secrets and Confidential Information. By participating in this Plan, the
Executive agrees that:



i.
the Executive will hold in a fiduciary capacity for the benefit of SunTrust and
each Affiliate, and will not directly or indirectly use or disclose, any Trade
Secret that Executive may have acquired during the term of the Executive’s
employment by SunTrust or an Affiliate for so long as such information remains a
Trade Secret; and



ii.
during the Restricted Period, the Executive will hold in a fiduciary capacity
for the benefit of SunTrust and each Affiliate, and will not directly or


xx

--------------------------------------------------------------------------------




indirectly use or disclose, any Confidential or Proprietary Information that the
Executive may have acquired (whether or not developed or compiled by the
Executive and whether or not the Executive was authorized to have access to such
information) during the term of, in the course of, or as a result of the
Executive’s employment by SunTrust or an Affiliate.


d.
Definitions



i.
“Business Entity” means any individual, partnership, association, corporation,
trust, limited liability company, unincorporated organization, or any other
business entity or enterprise.



ii.
“Confidential or Proprietary Information” means any secret, confidential, or
proprietary information of SunTrust or a SunTrust Affiliate (not otherwise
included in the definition of Trade Secret below) that has not become generally
available to the public by the act of one who has the right to disclose such
information without violating any right of SunTrust or an Affiliate.



iii.
“Customer” means any Business Entity to whom SunTrust or any SunTrust Affiliate
provides any product or service, and with whom the Executive had Material
Contact.



iv.
“Material Contact” means any interaction between the Executive and any Business
Entity that takes place in an effort to establish, maintain, or further a
business relationship on behalf of SunTrust or any SunTrust Affiliate.



v.
“Restricted Period” means the period which starts on the date the Executive’s
employment by SunTrust or an Affiliate terminates under circumstances which
require SunTrust to make the payments and provide the benefits described in
Article 4 or Article 5 of the Plan and which ends on the earlier of (a)(i) the
first anniversary of such termination date for purposes of Section 3 herein and
(ii) the second anniversary of such termination date for all other purposes
under the Plan, or (b) on the first date following such a termination on which
SunTrust breaches any obligation to the Executive under the Plan.



vi.
“Trade Secret” means information, including, but not limited to, technical or
nontechnical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential customers or suppliers that:



(A)
derives economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means by,


xxi

--------------------------------------------------------------------------------




other persons who can obtain economic value from its disclosure or use, and


(B)
is the subject of reasonable efforts by SunTrust or an Affiliate to maintain its
secrecy.



e.
Reasonable and Necessary Restrictions and Non-Disparagement. The Executive
acknowledges that the restrictions, prohibitions and other provisions set forth
in this Agreement, including without limitation the Restricted Period, are
reasonable, fair and equitable in scope, terms and duration; are necessary to
protect the legitimate business interests of SunTrust; and are a material
inducement to SunTrust to provide the benefits under the Plan. The Executive
covenants that he will not challenge the enforceability of this these
Restrictive Covenants nor will he raise any equitable defense to its
enforcement. Further, the Executive and SunTrust each agree not to knowingly
make false or materially misleading statements or disparaging comments about the
other during the Restricted Period.



6.2
Release. As a condition of payment under the Plan, the Executive must sign a
release, satisfactory to the Plan Administrator, waiving all rights to file any
claim against SunTrust, any Affiliate, directors, officers, employees, or agents
relating to the Executive’s employment or separation from service or against the
Plan and its fiduciaries and agreeing to such confidentiality provisions and
such other restrictions as the Committee deems appropriate.



6.3
Timing of Release.  SunTrust shall provide the release to the Executive promptly
following Separation from Service, and such release and covenant not to sue must
be executed and all revocation periods shall have expired in accordance with its
terms, but in no case later than sixty (60) days after Separation from Service.
If the Executive fails to execute a timely release, payments under the Plan
shall be forfeited.



6.4
Taxes. All required federal, state and local taxes will be withheld from the
cash lump sum severance payment. In addition, any financial obligations the
Executive has to SunTrust or an Affiliate will be deducted from the lump sum
severance payment.



6.5
No Increase in Other Benefits; No Other Severance Pay.  Severance Amounts
payable under Article 4 or Article 5 shall not be taken into account to increase
the benefits otherwise payable to, or on behalf of, the Executive under any
employee benefit plan, policy or program, whether qualified or nonqualified,
maintained by SunTrust or an Affiliate (e.g., there will be no increase in the
Executive’s life insurance because of compensation the Executive receives under
this Plan) and, further, the Executive has no right to any payment of severance
pay and severance benefits under the SunTrust Banks, Inc. Severance Pay Plan or
any other severance pay plan, policy or program maintained by SunTrust or an
Affiliate or under any individual severance agreement or employment agreement
subject to the condition that SunTrust not be relieved


xxii

--------------------------------------------------------------------------------




of any of its obligations under any Change in Control Agreement until such time
as such Change in Control Agreement expires in accordance with its terms.


6.6
No Severance Pay upon Death or Disability.  SunTrust will have no obligations to
the Executive under this Plan if the Executive’s employment terminates
exclusively as a result of the Executive’s death or the Executive is no longer
actively at work due to Disability.



ARTICLE 7    

SOURCE OF BENEFITS


Benefits payable under this Plan shall be paid from the general assets of
SunTrust.



xxiii

--------------------------------------------------------------------------------






ARTICLE 8    

CLAIMS


8.1
Claims. All claims for benefits under this Plan shall be made, reviewed,
processed, paid or denied and appealed in accordance with the terms and
conditions of the provisions of the claims procedures as set forth in the Plan’s
summary plan description. Before an Executive or his representative files a
lawsuit claiming benefits under this Plan, the Executive must exhaust his right
under the Plan’s claim procedures, and all or part of the Executive’s claim must
be initially denied and then denied on appeal. Notwithstanding any other
provision of the Plan or the summary plan description to the contrary, all
claims for payment of severance benefits under this Plan must be filed with the
Plan Administrator within 12 months after the earlier of the date the Executive
separates from service or the date of the event that the Executive claims is the
triggering event that gives rise to his entitlement to severance benefits under
this Plan. Any such claim submitted after the applicable 12-month period will
not be considered for payment under this Plan. If an Executive wishes to bring a
lawsuit related to a claim for benefits under this Plan, the lawsuit must be
filed no later than 24 months after the date on which such Executive’s claim is
denied on appeal. In the event an Executive is incapacitated, the Executive’s
personal representative may file a claim on the Executive’s behalf as long as it
is filed within a reasonable time after the end of the applicable 12-month
period for filing claims. The preceding restrictions on the time for filing
claims under the Plan’s claims procedures and the time for filing a lawsuit
shall not apply to any claim for breach of fiduciary duty, which shall be
governed by the time periods set forth in ERISA section 413.



8.2
No Estoppel of Plan. No person is entitled to any benefit under this Plan except
and to the extent expressly provided under this Plan. The fact that payments
have been made from this Plan in connection with any claim for benefits under
this Plan does not (i) establish the validity of the claim, (ii) provide any
right to have such benefits continue for any period of time, or (iii) prevent
this Plan from recovering the benefits paid to the extent that SunTrust or the
Plan Administrator determines that there was no right to payment of the benefits
under this Plan. Thus, if a benefit is paid under this Plan and it is thereafter
determined by SunTrust or the Plan Administrator that such benefit should not
have been paid (whether or not attributable to an error by the Executive,
SunTrust, the Plan Administrator, or any other person), then SunTrust or the
Plan Administrator may take such action as SunTrust or the Plan Administrator
deems necessary or appropriate under the circumstances, including without
limitation, (i) deducting the amount of any such overpayment theretofore made to
or on behalf of such Executive from any succeeding payments to or on behalf of
such Executive under this Plan or from any amounts due or owing to such
Executive by SunTrust or any Affiliate or under any other plan, program or
arrangement benefiting the employees or former employees of SunTrust or any
Affiliate, or (ii) otherwise recovering such overpayment from whoever has
benefited from it.




xxiv

--------------------------------------------------------------------------------




8.3
If SunTrust or the Plan Administrator determines that an underpayment of
benefits has been made, SunTrust or the Plan Administrator shall take such
action as it deems necessary or appropriate under the circumstances to remedy
such situation. However, in no event shall interest be paid on the amount of any
underpayment.






xxv

--------------------------------------------------------------------------------






ARTICLE 9    

ADMINISTRATION


9.1
Administration.  The Plan Administrator is the named fiduciary of the Plan.  The
Plan Administrator may appoint, as it deems necessary or advisable, an
individual or committee to act as its representative in matters affecting the
Plan.  The Plan Administrator shall have authority to control and manage the
operation and administration of the Plan in good faith, and may adopt rules and
regulations consistent with the terms of the Plan and necessary or advisable to
administer the Plan properly and efficiently.



9.2
Discretionary Authority. The Plan Administrator shall have the exclusive
responsibility and complete discretionary authority to control the operation and
administration of the Plan, with all powers necessary to enable it to properly
carry out its responsibilities under the Plan, including, but not limited to,
the power to define and construe the terms of this Plan, to determine status,
coverage and eligibility for benefits, to resolve all interpretative, equitable
and other questions that arise in the operation and administration of this Plan,
to adopt and implement rules to carry out the administration of the Plan, and to
settle any and all disputed claims that may arise. The grant of such sole and
complete discretionary authority to the Plan Administrator in the exercise of
all its powers and duties is intended to invoke the arbitrary-and-capricious
standard of review as opposed to the de novo standard.



9.3
Designees. The Plan Administrator may delegate all or any portion of its
authority under the Plan to any other person(s). Any other person designated as
named fiduciary or a Plan Administrator designated as responsible for a
particular aspect of the control, management or administration of this Plan
shall have the exclusive responsibility and complete discretionary authority to
control those aspects of the operation and administration of the Plan with
respect to which such designation is made, including, but not limited to, the
power to determine benefits payable, to resolve all interpretative equitable and
other questions that shall arise in the operation and administration of the
particular aspect of the Plan over which such person has such discretionary
authority, and to settle any and all disputed claims that may arise with respect
to such aspect of the Plan.



9.4
Service as Fiduciary. A person may serve in more than one fiduciary capacity (as
defined in ERISA) with respect to this Plan, and a fiduciary may be an Executive
provided such person otherwise satisfies the requirements for participation
under this Plan and he or she does not participate in any decisions that affect
him or her specifically as an individual executive. All actions or
determinations of SunTrust, the Committee, any person designated as a named
fiduciary or a Plan Administrator on all matters within the scope of their
authority under this Plan shall be final, conclusive and binding on all persons
and there is no right of appeal except as provided under the Plan’s claims
procedures.




xxvi

--------------------------------------------------------------------------------






ARTICLE 10    

INDEMNIFICATION


SunTrust and its Affiliates (to the extent permissible under law and consistent
with their charters and bylaws) shall indemnify and hold harmless any employee,
including any member of the Committee if acting as Plan Administrator or in any
fiduciary capacity with respect to the Plan, for any liability, loss, expense,
assessment or other cost of any kind or description whatsoever, including legal
fees and expenses, which such employee may actually incur for his or her acts
and omissions in the administration of the Plan.





xxvii

--------------------------------------------------------------------------------






ARTICLE 11    

AMENDMENT AND TERMINATION


11.1
Amendment. Except as set forth in Section 11.3 below, SunTrust reserves the
right, through action of the Committee at any time and from time to time, to
amend this Plan in any respect whatsoever. An amendment may be made
retroactively but a retroactive amendment may not affect any benefits for which
an Executive is entitled due to a Qualifying Termination or a Change in Control
Termination prior to the adoption of such amendment. An amendment may affect the
payment of benefits under the Plan if necessary to cause the Plan to meet the
applicable qualification requirements of the Code or ERISA.



11.2
Termination. Except as set forth in Section 11.3 below, SunTrust, through action
of the Committee, reserves the right at any time to terminate the Plan. After
such termination, SunTrust and the Affiliates shall have no obligation or duty
whatsoever to pay or to fund benefits or to pay expenses of this Plan except for
those expenses of this Plan accrued through the date of such termination.



11.3
Amendment or Termination on or after a Potential Change in Control or a Change
in Control. No amendment adverse to the interest of the Executives may be
adopted nor may the Plan be terminated (1) during the period commencing with a
Potential Change in Control and ending on the second anniversary of the
resulting Change in Control or (2) during the period commencing with the Change
in Control and ending on the second anniversary of the Change in Control. For
purposes of this Section 11.3, a “Potential Change in Control” is deemed to have
occurred on the date the shareholders of SunTrust approve any transaction
described in Section 2.6(iii) or Section 2.6(iv) and there is a Change in
Control which results from such shareholder approval.



11.4
Compliance with Laws. Notwithstanding any other provision of the Plan or the
summary plan description, SunTrust, through action of the Plan Administrator,
may delay any benefit payment under the Plan and may refuse to pay any benefit
otherwise due under the Plan, if the Plan Administrator, in its sole discretion,
believes that any such payment may violate any law, ruling or regulation that
applies to SunTrust or any of its Affiliates or any Executive. To the extent
applicable, the Plan is intended to comply with Code Section 409A and official
guidance issued thereunder and shall be interpreted, operated and administered
in a manner consistent with this intention.




xxviii

--------------------------------------------------------------------------------






ARTICLE 12    

MISCELLANEOUS


12.1
Spendthrift Clause. Except to the extent permitted by law, no benefit, payment
or distribution under this Plan shall be subject to the claim of any creditor of
an Executive or to any legal process by any creditor of an Executive, and no
Executive shall have any right to alienate, commute, anticipate, or assign all
or any portion of any benefit, payment or distribution under this Plan except to
the extent expressly provided in this Plan. Notwithstanding the foregoing, this
Section 12.1 shall not preclude the enforcement of a federal tax levy made
pursuant to Code Section 6331 or the collection of an unpaid tax judgment.
SunTrust and its Affiliates shall not in any manner be liable for, or subject
to, the debts, contracts, liabilities, engagements or torts of any person
entitled to benefits under this Plan.



12.2
Legally Incompetent. SunTrust may in its discretion direct payment due to an
incompetent or disabled person, whether because of minority or mental or
physical disability, or to the guardian of such person, or to the person having
custody of such person, without further liability either on the part of SunTrust
and its Affiliates, their officers, directors, employees or agents for the
amount of such payment to the person on whose account such payment is made.



12.3
Reporting and Disclosure. SunTrust, acting through the corporate benefits area,
shall act as the Plan Administrator for purposes of satisfying any reporting and
disclosure requirements applicable to this Plan unless SunTrust, in its
discretion, appoints another person or entity to satisfy such requirements.



12.4
Plan Not an Employment Contract. This Plan is not a contract of employment and
participation in this Plan shall not give any Executive the right to be retained
in the employ of SunTrust or any Affiliate.



12.5
Errors and Omissions. Individuals and entities charged with the administration
of the Plan must see that it is administered in accordance with its terms as
long as it is not in conflict with any other particular provision of applicable
law with which it is intended to comply. If an innocent error or omission is
discovered in the Plan’s operation or administration, and if SunTrust determines
that it would cost more to correct the error than is warranted, and if SunTrust
determines that the error did not result in discrimination prohibited by this
Plan, then, to the extent that an adjustment will not, in SunTrust’s judgment,
result in discrimination prohibited by the Plan, SunTrust may authorize any
equitable adjustment it deems necessary or desirable to correct the error or
omission.



12.6
Nonvested Benefits. Nothing in this Plan shall be construed as creating any
vested rights to benefits in favor of any Executive.




xxix

--------------------------------------------------------------------------------




12.7
Construction. The headings and subheadings in this Plan have been set forth for
convenience of reference only and have no substantive effect whatsoever. Unless
the context clearly indicates otherwise, references to the singular shall
include the plural, references to the plural shall include the singular,
references to the masculine gender shall include the feminine and references to
any section shall be to a section in this Plan unless otherwise indicated. This
Plan shall be construed, enforced and administered in accordance with the laws
of the State of Georgia (excluding its choice-of-law rules) to the extent that
such laws are not preempted by federal law.



(Signature Page Follows)



xxx

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, SunTrust Banks, Inc. has caused this Plan document,
effective as of 4/22/14 to be executed and attested by its duly authorized
officers on this 22nd day of April, 2014.




SUNTRUST BANKS, INC.
 
ATTEST
 
 
 
 
 
 
By: Becky Lynn-Crockford    
 
By: Lauren D. Brumley
Title: FVP, Director - Total Rewards Design & Development
 
Title: FVP, Senior Total Rewards &                     Consultant
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









    


        
    





xxxi

--------------------------------------------------------------------------------










To    


cc        Ken Carrig
Becky Lynn-Crockford


From
Bill Rogers



Date    April 22, 2014


Subject
Executive Severance Plan





Congratulations, as an enterprise-level executive you will participate in the
new Executive Severance Plan (ESP). The ESP is a key component of the
comprehensive executive total rewards framework we have created for
enterprise-level executives.


Executive Total Rewards Framework


Over the last several months, the Total Rewards team has been working with
executive leadership to develop a comprehensive executive total rewards
framework for enterprise-level executives. The framework is intended to:


•
Provide competitive, performance-driven total rewards opportunities;

•
Balance pay, performance and risk;

•
Address current and emerging regulatory, shareholder and corporate governance
concerns; and

•
Enhance the attraction, retention and motivation of key executives.



Executive Severance Plan Summary


The ESP will provide financial protection in the event of certain termination
scenarios, including change-in-control. As an enterprise-level executive, you
will participate in the ESP in place of the broad-based Severance Pay Plan
(SPP). The table below summarizes the key terms of the ESP:


Severance Component
Executive Severance Plan
Non-CIC Cash Severance
Fixed – 52 Weeks
Basis for Non-CIC Severance Benefit Calculation
Base Salary
CIC Cash Severance
Fixed – 52 Weeks
Basis for CIC Severance Benefit Calculation
Salary + Target AIP; or three-year Average FIP *
Excise Tax Provision
“Best of Net” **
Health & Welfare Benefits
Employee Paid (COBRA)

* If functional incentive plan (FIP) participant with unspecified target.
** “Best of Net” – CIC payments are reduced to the IRS safe harbor (3.0x the
5-year average W-2 earnings of the executive) only if the executive is better
off on an after-tax basis (considering income taxes and excise taxes).



xxxii

--------------------------------------------------------------------------------




While there are no immediate actions prompting this change, implementation of
the ESP will address regulatory, shareholder and corporate governance issues and
ensure a competitive total rewards package is provided for enterprise-level
executives.


Additional information regarding the new ESP will be provided in the second
quarter of 2014 once the plan document is finalized.


Please indicate your understanding and acknowledgement of participation in the
Executive Severance Plan as of the date of this notification, April 22, 2014.


Sincerely,






Bill Rogers


I understand and acknowledge this notification of participation in the Executive
Severance Plan as of the notification date.


I further acknowledge that:
•
As a condition of my becoming a Participant and receiving any payments or
benefits under the Plan, I shall be subject to the covenants described in the
Plan and set forth in Appendix A, attached.

•
My participation in the broad-based Severance Pay Plan terminated as of the
notification date.





_______________________        ____________________
Executive                    Date

xxxiii

--------------------------------------------------------------------------------








APPENDIX A


Restrictive Covenants.
 
As a condition of becoming a participant and receiving any payments or benefits
under the Plan, each Executive shall be subject to the covenants described
herein.


f.
No Solicitation of Customers or Clients.  The Executive shall not during the
Restricted Period, directly or indirectly, for himself or on behalf of any
Business Entity other than SunTrust or an Affiliate, solicit or attempt to
solicit any Customer for the purpose of marketing, providing, servicing, or
selling, any product or service then marketed, provided, serviced, or sold by
SunTrust or any Affiliate in any line of business in connection with which
Executive had Material Contact with such Customer. Nothing contained in herein
will prohibit public advertising or public solicitations (such as television
advertisements directed to the general public) of Customers, potential customers
or clients of SunTrust or any Affiliate in general so long as the advertising
and solicitations are not specifically directed to Customers, potential
customers or clients of SunTrust or any Affiliate.



g.
Anti-pirating of Employees. Absent the Plan Administrator’s written consent, an
Executive will not during the Restricted Period solicit to employ on the
Executive’s own behalf or on behalf of any other person, firm or corporation,
any person who was employed by SunTrust or an Affiliate during the term of the
Executive’s employment by SunTrust or an Affiliate (whether or not such employee
would commit a breach of contract), and who has not ceased to be employed by
SunTrust or an Affiliate for a period of at least one (1) year. Nothing
contained herein will prohibit public advertising or public solicitations (such
as want-ads directed to the general public) of any person employed during such
period by SunTrust or an Affiliate in general so long as the advertising and
solicitations are not specifically directed to any employee or former employee
of SunTrust or an Affiliate.





h.
Trade Secrets and Confidential Information. By participating in this Plan, the
Executive agrees that:



i.
the Executive will hold in a fiduciary capacity for the benefit of SunTrust and
each Affiliate, and will not directly or indirectly use or disclose, any Trade
Secret that Executive may have acquired during the term of the Executive’s
employment by SunTrust or an Affiliate for so long as such information remains a
Trade Secret.



ii.
during the Restricted Period, the Executive will hold in a fiduciary capacity
for the benefit of SunTrust and each Affiliate, and will not directly or
indirectly use or disclose, any Confidential or Proprietary Information that the
Executive may have acquired (whether or not developed or compiled by the
Executive and whether or not the Executive was authorized to have access to such
information) during the term of, in the course of, or as a result of the
Executive’s employment by SunTrust or an Affiliate.



i.
Definitions




xxxiv

--------------------------------------------------------------------------------






vii.
“Business Entity” means any individual, partnership, association, corporation,
trust, limited liability company, unincorporated organization, or any other
business entity or enterprise.



viii.
“Confidential or Proprietary Information” means any secret, confidential, or
proprietary information of SunTrust or a SunTrust Affiliate (not otherwise
included in the definition of Trade Secret below) that has not become generally
available to the public by the act of one who has the right to disclose such
information without violating any right of SunTrust or an Affiliate.



ix.
“Customer” means any Business Entity to whom SunTrust or any SunTrust Affiliate
provides any product or service, and with whom the Executive had Material
Contact.



x.
“Material Contact” means any interaction between the Executive and any Business
Entity that takes place in an effort to establish, maintain, or further a
business relationship on behalf of SunTrust or any SunTrust Affiliate.



xi.
“Restricted Period” means the period which starts on the date the Executive’s
employment by SunTrust or an Affiliate terminates under circumstances which
require SunTrust to make the payments and provide the benefits described in
Article 4 or Article 5 of the Plan and which ends on the earlier of (x)(1) the
first anniversary of such termination date for purposes of paragraph (b) herein
and (2) the second anniversary of such termination date for all other purposes
under the Plan, or (y) on the first date following such a termination on which
SunTrust breaches any obligation to the Executive under the Plan.



xii.
“Trade Secret” means information, including, but not limited to, technical or
nontechnical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential customers or suppliers that:



(C)
derives economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means by, other persons who can
obtain economic value from its disclosure or use, and



(D)
is the subject of reasonable efforts by SunTrust or an Affiliate to maintain its
secrecy.





j.
Reasonable and Necessary Restrictions and Non-Disparagement. The Executive
acknowledges that the restrictions, prohibitions and other provisions set forth
in this Agreement, including without limitation the Restricted Period, are
reasonable, fair and equitable in scope, terms and duration; are necessary to
protect the legitimate business interests of SunTrust; and are a material
inducement to SunTrust to provide the benefits under the Plan. The Executive
covenants that he will not challenge the enforceability of these Restrictive
Covenants nor will he raise any equitable defense to its enforcement. Further,
the Executive and SunTrust each agree not to knowingly


1



--------------------------------------------------------------------------------






make false or materially misleading statements or disparaging comments about the
other during the Restricted Period.







2

